DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two elastic members and two pressing mechanisms of claim 2, in combination with the supporting member that has a rib as recited in claim 1, the orthographic projection of the first supporting member projected onto the base plate partially overlapping an orthographic projection of the pressing mechanism projected onto the base as recited in claim 10,  the first supporting member covering the elastic member as recited in claim 11, and the second supporting member of claim 18, in combination with the first supporting member that has a rib as recited in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because “the pressing mechanism” on line 19 should be changed to “the at least one pressing mechanism.”
Claim 3 is objected to because the limitation “wherein the supporting member made of a metal plate covers at least 50% of the bottom surface of the keycap” is redundant.
Claims 4, 7, 11, 13, 14 and 17 are objected to because “the elastic member” on lines 2, 4, 2, 2, 2, 3-4, respectively, should be changed to “the at least one elastic member.”
Claim 5 is objected to because “the pressing mechanisms” on lines 2-3 should be changed to “the at least one pressing mechanism.”
Claim 7 is objected to because it is missing a period at the end of the claim.
Claim 10 is objected to because “members” on line 6 should be changed to “member” and “the pressing mechanism” on lines 12-13 should be changed to “the at least one pressing mechanism.”
Claim 19 is objected to because “two of the elastic members” on line 2 should be changed to “two elastic members” and “the pressing mechanisms” on line 4 should be changed to “two pressing mechanisms”.
Claim 20 is objected to because “member” on line 3 should be changed to “members”.
Claim 23 is objected to because “two of the elastic members” on lines 1-2 should be changed to “two elastic members”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In regard to claim 2, the Specification and Drawings do not properly describe two elastic members and two pressing mechanisms, each of the elastic members positioned within an aperture confined by each of the pressing mechanisms, in combination with the supporting member that has a rib and an opening as recited in claim 1, from which claim 2 depends.  In regard to claim 18, the Specification and Drawings do not properly describe a second supporting member, wherein the first supporting member is disposed between the keycap and the second supporting member, in combination with the first supporting member that has a rib as recited in claim 10, from which claim 18 depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jhuang et al. [Jhuang hereinafter, US 2018/0337005].  Jhuang discloses [in Figs. 3-5] a keyswitch assembly, comprising: a base plate [21]; at least one pressing mechanism [23] disposed on the base plate [21]; at least one elastic member [24] disposed on the base plate [21]; a keycap [202] covering the at least one pressing mechanism [23] and the at least one elastic member; and a first supporting member [201] joined to the keycap [202], wherein the first supporting member [201] comprises a rib [2013] protruding from a bottom surface of the first supporting member [201], wherein an orthographic projection of the rib [2013] projected onto the base plate [21] does not overlap an orthographic projection of the elastic member [24] projected onto the base plate [21], and wherein an orthographic projection of the first supporting member [201] projected onto the base plate [21] partially overlaps an orthographic projection of the at least one pressing mechanism [23] projected onto the base plate [21].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jhuang et al. [Jhuang hereinafter, US 2018/0337005].
In regard to claim 11, Jhuang discloses [in Figs. 3-5] the keyswitch assembly according to claim 10, wherein the first supporting member covers the at least one elastic member and the pressing mechanism.  Jhuang does not disclose two pressing mechanisms.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide two pressing mechanisms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	In regard to claim 12, Jhuang discloses [in Figs. 3-5] some of the limitations of the keyswitch assembly according to claim 11, wherein the first supporting member [201] comprises a first main body secured to a bottom surface of the keycap [202] and a rib [2013] protruding from a surface of the first main body facing the elastic member.  
In regard to claim 13, Jhuang discloses [in Figs. 3-5] some of the limitations of the keyswitch assembly according to claim 12, wherein the rib is located between the pressing mechanisms and corresponds to the at least one elastic member [24].  
In regard to claim 15, Jhuang discloses [in Figs. 3-5] some of the limitations of the keyswitch assembly according to claim 12, wherein the first main body [201] further comprises a plurality of first joining holes [2011], and the keycap [202] comprises a plurality of joining members [2021] protruding from the bottom surface of the keycap [202] and corresponding to the first joining holes [2011] respectively.  
In regard to claim 16, Jhuang discloses [in Figs. 3-5] some of the limitations of the keyswitch assembly according to claim 11, wherein the first main body [201] further comprises at least one first positioning hole [2011], the keycap [202] comprises at least one positioning member [2021] protruding from the bottom surface of the keycap [202] and corresponding to the at least one first positioning hole [2011].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jhuang et al. [Jhuang hereinafter, US 2018/0337005] in view of Liu [US 2018/0074587].  In regard to claim 11, Jhuang teaches the keyswitch assembly according to claim 11, wherein the elastic member [24] corresponds to the center of the keycap [202].  Jhuang does not disclose that the keycap has a curved shape and comprises a center and two opposite lateral sides, a distance from each of the opposite lateral sides to the base plate is larger than a distance from the center to the base plate.  Liu teaches [in Fig. 3] that the keycap [14] has a curved shape and comprises a center and two opposite lateral sides, a distance from each of the opposite lateral sides to the base plate [12] is larger than a distance from the center to the base plate [12].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surface of the keycap of Jhuang as taught by Liu in order to provide the user with desired tactility during actuation.

Allowable Subject Matter
Claims 1, 4, 5 and 7-9 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833